552 F.2d 1350
77-1 USTC  P 9425
Jean C. CARRIERES, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 76-1565.
United States Court of Appeals,Ninth Circuit.
May 2, 1977.

James G. Leathers, Jr., argued, Chickering & Gregory, San Francisco, Cal., for petitioner.
Meade Whitaker, argued, Chief Counsel, Internal Revenue Service, Washington, D. C., for respondent.
Petition to Review a Decision of The Tax Court of the United States.
Before BROWNING, TRASK and WALLACE, Circuit Judges.
PER CURIAM:


1
Petitioner Carrieres appeals from the November 17, 1975, decision of the United States Tax Court which determined a $15,844.01 deficiency in her federal income tax liability for 1968.  The Tax Court based this decision on its opinion of August 27, 1975, in which it held that "(t)o the extent, therefore, that one party receives (pursuant to a divorce decree) separate cash or other separate property, rather than community assets, in exchange for portions of his community property, he has sold or exchanged such portions and gain, if any, must be recognized thereon."  Carrieres v. Commissioner of Internal Revenue, 64 T.C. No. 91 at 12 (Aug. 27, 1975).  The Tax Court's opinion is sound, and we affirm on the grounds therein stated.


2
AFFIRMED.